[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               NOV 26, 2008
                            No. 08-10887                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency Nos. A97-630-535
                             A97-630-536

LISBETH DIAZ,
RUBEN ANTONIO TREJO,

                                                                    Petitioners.
                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                          (November 26, 2008)

Before BARKETT, HULL and PRYOR, Circuit Judges.

PER CURIAM:
       Lisbeth Diaz and Ruben Antonio Trejo1 petition for review of the BIA’s

denial of their motion to reopen their asylum proceedings in light of alleged

worsening country conditions in Venezuela. On appeal, Diaz, through counsel,

argues that the BIA erroneously denied her motion to reopen because, when

looking at the evidence in a light most favorable to her, she presented sufficient

documentary evidence of changed country conditions to reopen her case.

       We review “the BIA’s denial of a motion to reopen for an abuse of

discretion.”    Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005).

Review “is limited to determining whether there has been an exercise of

administrative discretion and whether the matter of exercise has been arbitrary or

capricious.” Id. (quotation omitted). After the BIA has affirmed an IJ’s order of

removal, the alien may move to have the BIA, in its discretion, reopen the removal

proceedings for the submission of new evidence. See 8 U.S.C. § 1229a(c)(7); 8

C.F.R. § 1003.2(c)(1). A motion to reopen proceedings shall not be granted unless

it appears to the BIA that the evidence sought to be offered is material and was not

available and could not have been discovered or presented at the former hearing. 8

C.F.R. § 1003.2(c)(1).




       1
          Although Diaz and Trejo are named as petitioners, we will refer to the petitioners as
“Diaz,” as all of the incidents underlying the petitioners’ motion and claims for relief relate
solely to the lead petitioner, Diaz.
                                                  2
      An applicant may only file one motion to reopen removal proceedings, and

that motion “shall state the new facts that will be proven at a hearing to be held if

the motion is granted, and shall be supported by affidavits or other evidentiary

material.” Id.. A motion to reopen must be filed no later than 90 days after the

final administrative decision. 8 C.F.R. § 1003.2(c)(2). The “time and numerical

limitations” do not apply, however, if the motion to reopen is filed on the basis of

changed circumstances in the country of the movant’s nationality.          8 C.F.R.

§ 1003.2(c)(3). To meet this exception, a movant must show material evidence

that was not available and could not have been discovered or presented at the

previous hearing. Id. An alien who attempts to show that the evidence is material

bears a heavy burden and must present evidence that satisfies the BIA that, if the

proceedings were reopened, the new evidence likely would change the result in the

case. Ali v. U.S. Att’y Gen., 443 F.3d 804, 813 (11th Cir. 2006). Nonetheless,

“[t]he Board has discretion to deny a motion to reopen even if the party moving

has made out a prima facie case for relief.” 8 C.F.R. § 1003.2(a).

INS v. Abudu, 485 U.S. 94, 110, 108 S. Ct. 904, 914, 99 L. Ed. 2d 90 (1988).

      Upon review of the record and the parties’ briefs, we discern no reversible

error. Because the evidence presented by Diaz was cumulative of, and consistent

with, what she submitted in her original application for asylum, she failed

sufficiently to show changed condition requiring her case to be reopened. Thus,
                                          3
the BIA did not abuse its discretion by denying Diaz’s motion to reopen.

Additionally, because she has not shown sufficient evidence to warrant

expediency, her motion to expedite is denied.

      PETITION DENIED




                                         4